19-23185-rdd       Doc 150        Filed 09/25/19 Entered 09/25/19 10:38:58 Main Document
                                                Pg 1 of 42
                                    Hearing Date and Time: October 11, 2019 at 10:00 a.m. (EDT)
                                          Objection Deadline: October 4, 2019 at 4:00 p.m. (EDT)

CHAPMAN AND CUTLER LLP
Steven Wilamowsky
1270 Avenue of the Americas
30th Floor
New York, NY 10020-1708
Telephone: 212.655.6000

-and-

Aaron M. Krieger
111 West Monroe Street
Chicago, IL 60603-4080
Telephone: 312.845.3000

Counsel for the Debtor and Debtor in Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------x
In re                                                     :   Chapter 11
                                                          :
Retrieval-Masters Creditors Bureau, Inc.,1                :   Case No. 19-23185 (RDD)
                                                          :
                           Debtor.                        :
----------------------------------------------------------x
        NOTICE OF DEBTOR’S APPLICATION FOR AN ORDER: (I) TO RETAIN
          AND EMPLOY GEIST SCHWARZ & JELLINEK, PLLC AS SPECIAL
            LANDLORD LITIGATION COUNSEL, NUNC PRO TUNC AS OF
        SEPTEMBER 6, 2019; AND II) GRANTING CERTAIN RELATED RELIEF

         PLEASE TAKE NOTICE that on September 25, 2019, the debtor and debtor in

possession (the “Debtor”) in the above-captioned case filed the Application for an Order: (I) to

Retain and Employ Geist Schwarz & Jellinek, PLLC as Special Landlord Litigation Counsel,

Nunc Pro Tunc as of September 6, 2019; and (II) Granting Certain Related Relief (the

“Application,” a copy of which is attached hereto). A hearing (the “Hearing”) on the




1        The last four digits of the Debtor’s taxpayer identification number is 9495. The location of the Debtor’s
         service address for purposes of this chapter 11 case is 4 Westchester Plaza, Suite 110, Elmsford, NY 10523.
         The Debtor also does business as American Medical Collection Agency.
4811-1679-6839
7022536
19-23185-rdd     Doc 150     Filed 09/25/19 Entered 09/25/19 10:38:58            Main Document
                                           Pg 2 of 42


Application will be held before the Honorable Robert D. Drain of the United States Bankruptcy

Court for the Southern District of New York (the “Bankruptcy Court”), in Room 248, 300

Quarropas Street, White Plains, New York 10601, on October 11, 2019, at 10:00 a.m. (EDT).

       PLEASE TAKE FURTHER NOTICE that any responses or objections (each, an

“Objection”) to the Application and the relief requested therein shall be in writing, shall

conform to the Federal Rules of Bankruptcy Procedure, the Local Bankruptcy Rules for the

Southern District of New York, and the Order Granting Debtor’s Motion for Order Authorizing

the Establishment of Certain Notice, Case Management, and Administrative Procedures [Doc.

No. 31] (the “Case Management Order”), shall set forth the basis for the Objection and the

specific grounds therefore, and shall be filed with the Bankruptcy Court electronically in

accordance with General Order M-399 by registered users of the Bankruptcy Court’s case filing

system (the User’s Manual for the Electronic Case Filing System can be found at

http://www.nysb.uscourts.gov, the official website for the Bankruptcy Court), with a hard copy

delivered directly to chambers pursuant to Local Bankruptcy Rule 9070-1 and served so as to be

actually received no later than October 4, 2019, at 4:00 p.m. (EDT) (the “Objection Deadline”),

upon the parties on the Service List (as defined in the Case Management Order).

       PLEASE TAKE FURTHER NOTICE that if no Objections are timely filed and served

with respect to the Application, the Debtor shall, on or after the Objection Deadline, submit to

the Bankruptcy Court an order substantially in the form annexed as Exhibit “C” to the

Application, which order the Bankruptcy Court may enter with no further notice or opportunity

to be heard.




                                                -2-
19-23185-rdd   Doc 150   Filed 09/25/19 Entered 09/25/19 10:38:58       Main Document
                                       Pg 3 of 42


Dated: September 25, 2019
       New York, New York

                                 CHAPMAN AND CUTLER LLP
                                 Counsel for the Debtor and Debtor in Possession


                                 By:     /s/ Steven Wilamowsky
                                       Steven Wilamowsky
                                       1270 Avenue of the Americas
                                       30th Floor
                                       New York, NY 10020-1708
                                       Telephone: 212.655.6000

                                       -and-

                                       Aaron M. Krieger
                                       111 West Monroe Street
                                       Chicago, IL 60603-4080
                                       Telephone: 312.845.3000




                                          -3-
19-23185-rdd        Doc 150       Filed 09/25/19 Entered 09/25/19 10:38:58 Main Document
                                                Pg 4 of 42
                                    Hearing Date and Time: October 11, 2019 at 10:00 a.m. (EDT)
                                          Objection Deadline: October 4, 2019 at 4:00 p.m. (EDT)

CHAPMAN AND CUTLER LLP
Steven Wilamowsky
1270 Avenue of the Americas
30th Floor
New York, NY 10020-1708
Telephone: 212.655.6000

-and-

Aaron M. Krieger
111 West Monroe Street
Chicago, IL 60603-4080
Telephone: 312.845.3000

Counsel for the Debtor and Debtor in Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------x
In re                                                     :   Chapter 11
                                                          :
Retrieval-Masters Creditors Bureau, Inc.,         1       :   Case No. 19-23185 (RDD)
                                                          :
                           Debtor.                        :
----------------------------------------------------------x
                  APPLICATION FOR AN ORDER: (I) TO RETAIN AND EMPLOY
                 GEIST SCHWARZ & JELLINEK, PLLC AS SPECIAL LANDLORD
                 LITIGATION COUNSEL, NUNC PRO TUNC AS OF SEPTEMBER 6,
                     2019; AND (II) GRANTING CERTAIN RELATED RELIEF

TO THE HONORABLE ROBERT D. DRAIN,
UNITED STATES BANKRUPTCY JUDGE:

         Retrieval-Masters Creditors Bureau, Inc. (the “Debtor”), by its undersigned counsel, as

and for its application (this “Application”) for the entry of an order, pursuant to section 327(e)

of title 11 of the United States Code (the “Bankruptcy Code”), Rule 2014(a) of the Federal

Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) and Rule 2014-1 of the Local Rules



1        The last four digits of the Debtor’s taxpayer identification number is 9495. The location of the Debtor’s
         service address for purposes of this chapter 11 case is 4 Westchester Plaza, Suite 110, Elmsford, NY 10523.
         The Debtor also does business as American Medical Collection Agency.


4811-1679-6839
7022536
19-23185-rdd     Doc 150     Filed 09/25/19 Entered 09/25/19 10:38:58             Main Document
                                           Pg 5 of 42


for the United States Bankruptcy Court Southern District of New York (the “Local Bankruptcy

Rules”), authorizing it to retain and employ Geist Schwarz & Jellinek, PLLC (“GS&J”) as

special landlord litigation counsel in the Debtor’s chapter 11 case, nunc pro tunc as of

September 6, 2019, respectfully represents as follows:

                                     Jurisdiction and Venue

       1.      This Court has jurisdiction to consider this matter pursuant to 28 U.S.C. §§ 157 and

1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b). Venue for this proceeding is

proper before this Court pursuant to 28 U.S.C. § 1409.

                                           Background

       2.      The Debtor is a debt and medical receivables collection agency that was founded

in 1977 in New York City. Over time, the business grew into a thriving agency and, in 1995,

relocated to its current location in Elmsford, New York.

       3.      The Debtor had two basic business segments. The first principally involved

collections from retail consumer debtors of direct mail marketers, among others. The second

involved the collection of receivables on behalf of clinical diagnostic laboratories, and did

business under the name American Medical Collection Agency.

       4.      In March, 2019, the Debtor became aware of a significant IT security breach

involving its servers. That led to a cascade of events that ultimately necessitated the

commencement of the instant chapter 11 case. More details regarding these events and the

Debtor’s business are set forth in the Declaration of Russell H. Fuchs Pursuant to Local

Bankruptcy Rule 1007-2 and in Support of “First Day” Motions [Doc. No. 2] (the “First Day

Declaration”).




                                                -2-
19-23185-rdd     Doc 150     Filed 09/25/19 Entered 09/25/19 10:38:58             Main Document
                                           Pg 6 of 42


        5.     On the June 17, 2019 (the “Petition Date”), the Debtor filed a voluntary petition

for relief under the Bankruptcy Code. The Debtor is operating its business and managing its

properties as a debtor in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy

Code.

        6.     On July 2, 2019, the Office of the United States Trustee appointed the Official

Committee of Unsecured Creditors (the “Committee”) in this Chapter 11 Case. See Notice

Appointing Creditors Committee [Doc. No. 44].

                                    The Landlord Litigation

        7.     The Debtor is a tenant at its current location in Elmsford, New York (the

“Premises”). In April, 2018, the Debtor was suddenly ordered out of the Premises with no

advance warning, and ultimately had to relocate its business for four months. The forced

relocation was caused by a release of asbestos into the Premises by a contractor hired by the

landlord to replace the roof on the building that houses the Premises. The Debtor, at great

expense, had to find suitable alternate space to operate its business and relocate its employees,

and lost substantial revenue while the business was unable to operate. The landlord refused to

own up to its obligation to compensate the Debtor for its loss, claiming instead that the Debtor

had not met its obligation to first seek recourse from its own insurance policies. (The Debtor

actually did make an insurance claim, but was denied coverage.)

        8.     Ultimately, the Debtor had no choice but to file a complaint against the landlord.

In connection therewith, it hired GS&J, which, commenced a prepetition action on the Debtor’s

behalf in New York State Supreme Court, Westchester County (the “State Court”), Index No.

51518/2019 (the “Landlord Litigation”). The Debtor made a motion for summary judgment,

and the defendant-landlord submitted opposition predicated on the fact that discovery had not yet




                                                -3-
19-23185-rdd     Doc 150     Filed 09/25/19 Entered 09/25/19 10:38:58            Main Document
                                           Pg 7 of 42


been conducted and that the Debtor may not have fulfilled its obligation to seek recourse from its

own insurer before proceeding. On September 3, 2019, the State Court denied summary

judgment and, on September 5, 2019, the defendant-landlord filed third party complaints to

include various contractors who performed work in connection with the roof project. The third

parties have not yet answered and once they do discovery will commence.

       9.      The Debtor would like to proceed with the Landlord Litigation to secure

compensation for the damages it sustained and to achieve a recovery for its estate. By this

Application, it therefore seeks approval of GS&J’s engagement pursuant to section 327(e) of the

Bankruptcy Code.

                               Services to Be Provided by GS&J

       10.     The employment of GS&J as special landlord litigation counsel, pursuant to the

terms of this Application and the prepetition engagement letter (the “Engagement Letter”), a

copy of which is annexed as Exhibit “B” hereto, is appropriate and necessary to enable the

Debtor to continue to prosecute the Landlord Litigation and secure a recovery for its estate.

       11.     The Debtor requires knowledgeable counsel to prosecute the Landlord Litigation

and GS&J already has traveled far along the matter’s learning curve, having represented the

Debtor since the matter’s inception. Accordingly, the Debtor respectfully submits that GS&J is

the best choice of firm to represent the Debtor in the Landlord Litigation.

       12.     The Debtor also has retained Chapman and Cutler LLP (“Chapman”), as lead

bankruptcy counsel to the Debtor, and Morvillo Abramowitz Grand Iason & Anello PC

(“Morvillo Abramowitz”) as its special regulatory counsel. Because of the very targeted scope

of GS&J’s engagement, there is no concern that legal services provided to the Debtor by GS&J

will be duplicative of the services provided by Chapman or Morvillo Abramowitz.




                                                -4-
19-23185-rdd     Doc 150      Filed 09/25/19 Entered 09/25/19 10:38:58              Main Document
                                            Pg 8 of 42


                               Compensation and Fee Applications

       13.     Subject to the Court’s approval of this Application, GS&J intends to: (a) charge

for its legal services on an hourly basis in accordance with its ordinary and customary hourly

rates in effect on the date services are rendered; and (b) seek reimbursement of actual and

necessary out-of-pocket expenses. The current hourly rates for attorneys at GS&J are $375 for

associates, and $450 for partners. Such hourly rates may change from time to time in accordance

with GS&J’s established billing practices and procedures. GS&J’s hourly fees are comparable to

those charged by law firms of similar size, and attorneys with similar experience and expertise,

handling engagements of scope and complexity similar to this one.

       14.     It is GS&J’s policy to charge its clients in all areas of practice for identifiable,

non-overhead expenses incurred in connection with the client’s case that would not have been

incurred except for representation of that particular client.

       15.     Consistent with the Local Bankruptcy Rules and the Amended Guidelines, GS&J

will charge no more than $0.10 per page for standard duplication services in this chapter 11 case.

GS&J does not charge its clients for incoming fax transmissions or for Lexis or Westlaw

computer-assisted legal research.

       16.     GS&J intends to maintain detailed, contemporaneous time records and apply to

the Court for payment of compensation and reimbursement of expenses in accordance with the

applicable provisions of the Bankruptcy Code, the Bankruptcy Rules, the Local Bankruptcy

Rules and any additional procedures that may be established by the Court in the Debtor’s chapter

11 case. GS&J has agreed to accept as compensation such sums as may be allowed by the Court.

GS&J understands that fee awards are subject to approval by this Court.




                                                 -5-
19-23185-rdd       Doc 150    Filed 09/25/19 Entered 09/25/19 10:38:58              Main Document
                                            Pg 9 of 42


                Disclosure Concerning Lack of Interest Adverse to the Debtor

        17.     In reliance on the Declaration of Matthew D. Schwarz annexed as Exhibit “A”

hereto, and subject to the disclosures made therein, the Debtor believes that GS&J does not

represent any interest materially adverse to the interest of the Debtor or its estate, or of any

creditors or equity holders, by reason of any direct or indirect relationship to, connection with or

interest in, the Debtor or for any other reason as required by section 327(e) of the Bankruptcy

Code.

                                 Waiver of Memorandum of Law

        18.     This Application includes citations to the applicable authorities and does not raise

any novel issues of law. Accordingly, the Debtor respectfully requests that the Court waive the

requirement contained in Local Bankruptcy Rule 9013-1(b) that a separate memorandum of law

be submitted.

                                               Notice

        19.     Notice of this Application has been provided in a manner compliant with the

Court’s Order Granting Debtor’s Motion for Order Authorizing the Establishment of Certain

Notice, Case Management, and Administrative Procedures [Doc. No. 31], dated June 24, 2019.

The Debtor submits that no other or further notice need be provided.

                                         No Prior Request

        20.     No prior request for the relief sought in this Application has been made to this or

any other Court.




                                                 -6-
19-23185-rdd      Doc 150      Filed 09/25/19 Entered 09/25/19 10:38:58         Main Document
                                            Pg 10 of 42


                                              Conclusion

        WHEREFORE, the Debtor respectfully requests that the Court: (a) enter an order,

substantially in the form annexed as Exhibit “C” hereto, granting the relief requested herein; and

(b) grant such other and further relief as is just.


Dated: September 25, 2019
       New York, New York
                                         CHAPMAN AND CUTLER LLP
                                         Counsel for the Debtor and Debtor in Possession


                                         By: /s/ Steven Wilamowsky
                                             Steven Wilamowsky
                                             1270 Avenue of the Americas
                                             30th Floor
                                             New York, NY 10020-1708
                                             Telephone: 212.655.6000

                                              -and-

                                              Aaron M. Krieger
                                              111 West Monroe Street
                                              Chicago, IL 60603-4080
                                              Telephone: 312.845.3000




                                                      -7-
19-23185-rdd   Doc 150   Filed 09/25/19 Entered 09/25/19 10:38:58   Main Document
                                      Pg 11 of 42


                                    EXHIBIT A

                   DECLARATION OF MATTHEW D. SCHWARZ
19-23185-rdd       Doc 150        Filed 09/25/19 Entered 09/25/19 10:38:58                   Main Document
                                               Pg 12 of 42


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------x
In re                                                     :   Chapter 11
                                                          :
Retrieval-Masters Creditors Bureau, Inc.,         1       :   Case No. 19-23185 (RDD)
                                                          :
                           Debtor.                        :
----------------------------------------------------------x

                          DECLARATION OF MATTHEW D. SCHWARZ

        Pursuant to section 327(e) of title 11 of the United States Code (the “Bankruptcy Code”),

Rule 2014(a) of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) and Rule

2014-1 of the Local Rules for the United States Bankruptcy Court Southern District of New York

(the “Local Bankruptcy Rules”), Matthew D. Schwarz, being duly sworn, deposes and says:

        1.       I am an attorney at law admitted and in good standing to practice in the State of

New York and before the United States District Courts for the Southern and Eastern Districts of

New York.

        2.       I am a partner of the law firm of Geist Schwarz & Jellinek, PLLC (“GS&J”) and

am duly authorized to make this Declaration on behalf of GS&J. I make this Declaration in

support of the Application For an Order (I) to Retain and Employ GS&J As Special Landlord

Litigation Counsel, Nunc Pro Tunc as of September 6, 2019; and (II) Granting Certain Related

Relief (the “Application”).2 This Declaration complies with sections 327(e) of the Bankruptcy

Code and Bankruptcy Rules 2014(a) concerning the proposed retention of GS&J as special

counsel and provides a disclosure of compensation paid or promised to GS&J in connection


1       The last four digits of the Debtor’s taxpayer identification number is 9495. The location of the Debtor’s
        service address for purposes of this chapter 11 case is 4 Westchester Plaza, Suite 110, Elmsford, NY 10523.
        The Debtor also does business as American Medical Collection Agency.

2       Capitalized terms not otherwise defined herein have the meanings given to them in the Application.
19-23185-rdd       Doc 150       Filed 09/25/19 Entered 09/25/19 10:38:58                      Main Document
                                              Pg 13 of 42


therewith. The facts set forth in this Declaration are personally known to me and, if called as a

witness, I could and would testify thereto.

                                           GS&J’s Qualifications

        3.       GS&J is well qualified to serve as special Landlord Litigation counsel in this

chapter 11 case pursuant to section 327(e) of the Bankruptcy Code.3 GS&J is a small

professional services firm with real estate litigation as one of the focal points of its practice.

        4.       GS&J already has gained familiarity with the Landlord Litigation as a result of its

prepetition engagement. I believe the Debtor would likely incur substantial transition costs if it

were to hire any law firm besides GS&J to represent it on a postpetition basis in that same

litigation.

                                  Compensation and Fee Applications

        5.       Subject to the Court’s approval of this Application, GS&J intends to: (a) charge

for its legal services on an hourly basis in accordance with its ordinary and customary hourly

rates in effect on the date services are rendered; and (b) seek reimbursement of actual and

necessary out-of-pocket expenses. The current hourly rates for attorneys at GS&J are $375 for

associates, and $450 for partners. Such hourly rates may change from time to time in accordance

with GS&J’s established billing practices and procedures. GS&J’s hourly fees are comparable to

those charged by law firms of similar size, and attorneys with similar experience and expertise,

handling engagements of scope and complexity similar to this one.




3       Section 327(e) of the Bankruptcy Code authorizes a debtor to employ one or more attorneys to represent
        the debtor on specified special matters so long as those attorneys do not hold or represent an interest
        adverse to the estate with respect to the matters on which they are to be retained. See 11 U.S.C. §§ 327(e),
        1106 and 1107.



                                                        -2-
19-23185-rdd     Doc 150      Filed 09/25/19 Entered 09/25/19 10:38:58               Main Document
                                           Pg 14 of 42


       6.      GS&J intends to maintain detailed, contemporaneous time records and apply to

the Court for payment of compensation and reimbursement of expenses in accordance with the

applicable provisions of the Bankruptcy Code, the Bankruptcy Rules, the Local Bankruptcy

Rules and any additional procedures that may be established by the Court in the Debtor’s chapter

11 case. GS&J has agreed to accept as compensation such sums as may be allowed by the Court.

GS&J understands that fee awards are subject to approval by this Court.

                Disclosure Concerning Lack of Interest Adverse to the Debtor

       7.      The Debtor has provided GS&J with a list of the names of individuals or

institutions in the following categories (collectively, the “Interested Parties”):

Schedule       Category

1(a)           Debtor
1(b)           Directors & Officers
1(c)           Sole Equity Holder
1(d)           Bankruptcy Judge
1(e)           Clients and Vendors
1(f)           Government & Regulatory
1(g)           Insurance
1(h)           Landlord
1(i)           Lender
1(j)           Litigation
1(k)           Office of U.S. Trustee, S.D.N.Y.
1(l)           Utilities

       8.      The identities of the Interested Parties are set forth on Schedule 1 hereto. To

check and clear potential conflicts of interest in these cases, as well as to determine all

“connections” (as such term is used in Bankruptcy Rule 2014) to the Debtor, its creditors, other

parties in interest, their respective attorneys and accountants, the U.S. Trustee or any person

employed by the U.S. Trustee, GS&J researched its client database for the past three years to

determine whether it had any relationships with the Interested Parties. To the extent that GS&J’s

research of its relationships with the Interested Parties indicates that GS&J has represented in the



                                                 -3-
19-23185-rdd     Doc 150      Filed 09/25/19 Entered 09/25/19 10:38:58               Main Document
                                           Pg 15 of 42


past three years, or currently represents, any of these entities, the identities of these entities and

such entities’ relationship to the Debtor and connection to GS&J are set forth in Schedule 2

hereto.

          9.    To the best of my knowledge and belief, insofar as I have been able to ascertain

after reasonable inquiry, neither I, nor GS&J, nor any partner or associate thereof, has any

connection with the Debtor, its creditors, the U.S. Trustee or any other parties with an actual or

potential interest in this chapter 11 case or their respective attorneys or accountants.

          10.   To the best of my knowledge and belief, insofar as I have been able to ascertain

after reasonable inquiry, neither I, nor GS&J, nor any partner or associate thereof, has nor

represents an interest materially adverse to the interest of the Debtor or its estate or of any class

of creditors or its equity security holder, by reason of any direct or indirect relationship to,

connection with or interest in, the Debtor or for any other reason as required by section 327(e) of

the Bankruptcy Code.

          11.   If GS&J discovers additional information that requires disclosure, GS&J will file

supplemental disclosures with the Court.

                                     Compensation Disclosure

          12.   Prior to the Petition Date, GS&J received an initial retainer in the amount of

$5,000 (five thousand dollars) on or around April 25, 2018 (the “Retainer”). The Retainer was

fully exhausted well before the Petition Date and, as of the Petition Date, the GS&J is owed

$3,780 for services performed prior to the Petition Date in connection with the Landlord

Litigation (the “Prepetion Balance”). I understand that the Prepetition Balance will not be paid

as part of the process associated with the Application, and may or may not ultimately be paid in

connection with any distributions that are made to unsecured creditors in the case generally. In




                                                  -4-
19-23185-rdd   Doc 150   Filed 09/25/19 Entered 09/25/19 10:38:58   Main Document
                                      Pg 16 of 42
19-23185-rdd    Doc 150     Filed 09/25/19 Entered 09/25/19 10:38:58   Main Document
                                         Pg 17 of 42


                                     Updated Schedule 1

List of Schedules

Schedule       Category
1(a)           Debtor
1(b)           Directors & Officers
1(c)           Sole Equity Holder
1(d)           Bankruptcy Judge
1(e)           Clients and Vendors
1(f)           Government & Regulatory
1(g)           Insurance
1(h)           Landlord
1(i)           Lender
1(j)           Litigation
1(k)           Office of U.S. Trustee, S.D.N.Y.
1(l)           Utilities
19-23185-rdd   Doc 150    Filed 09/25/19 Entered 09/25/19 10:38:58   Main Document
                                       Pg 18 of 42


                                     Schedule 1(a)

                                        Debtor

Retrieval-Masters Creditors Bureau, Inc.
       also known as American Medical Collection Agency
19-23185-rdd   Doc 150   Filed 09/25/19 Entered 09/25/19 10:38:58   Main Document
                                      Pg 19 of 42


                                   Schedule 1(b)

                                Directors & Officers

Russell Fuchs
Jeffrey Wollman
Bradley Scher
19-23185-rdd    Doc 150   Filed 09/25/19 Entered 09/25/19 10:38:58   Main Document
                                       Pg 20 of 42


                                    Schedule 1(c)

                                  Sole Equity Holder

Russell Fuchs
19-23185-rdd   Doc 150      Filed 09/25/19 Entered 09/25/19 10:38:58   Main Document
                                         Pg 21 of 42


                                      Schedule 1(d)

                                    Bankruptcy Judge

Honorable Robert D. Drain
19-23185-rdd   Doc 150     Filed 09/25/19 Entered 09/25/19 10:38:58   Main Document
                                        Pg 22 of 42


                                         Schedule 1(e)

                                   Clients and Vendors

IBM
Cup A Jo Coffee Solutions
Wells Fargo Vendor Fin Serv
Service Express
Verizon Wireless
Vanguard Cleaning Systems
Suburban Caring Comnpany
ProShred
Pitney Bowes Global Financial Services
Pitney Bowes Global Financial Services
MacKinney Systems
Lexis Nexis
Konica Minolta Premier Finance
Lightpath (now Altice)
Connectivity Systems
Microsoft
Oxford Insurance
Allied Administrators for Delta Dental
EndPoint
Apex
Charles River Associates
Clearbrook Cross LLC
American Express Card
Jet Blue Mastercard
Twilio
Windstream
Percona
efax.com
Adobe
New Relic
Godady.com
Nuvei
Worldpay
Jack henry Associates
PCI
EPIQ
ExpertSource
Paylocity
ABM Air Conditioning and Heating
Bank of America
Dynacare Seattle
Genzyme
19-23185-rdd    Doc 150     Filed 09/25/19 Entered 09/25/19 10:38:58   Main Document
                                         Pg 23 of 42


Laboratory Corporation of America
U.S. Labs
Conduent/ New Jersey Turnpike Authority
Clinical Pathology Associates
Clinical Pathology labs Seconds
Mason Shoe Company
Swiss Colony
American Esoteric Labs
CareCentrix
Quest Diagnostics Inc. ( Ameripath)
Quest Diagnostics, Inc.
Quest Diagnostics (Dermpath)
Quest Diagnostics Inc. ( Athena Diagnostics)
Quest Diagnostics, Inc (Clear Point Diagnostic Labs)
Quest Diagnostics Inc. (Med Fusion LLC)
Accurate Medical Lab
Acupath Laboratories Inc
Almeida Oil Company Inc.
Aloha Laboratories
American Traffic Solutions
Americas Test Kitchen
Austin Pathology Associates
Direct Wines
Arizona Dermatopathology
Avis Car Rentals Inc.
AW Pathology
Bayside Laboratories Inc.
Bio Corp Clinical Lab
Bio-Path Medical Group
Bio Reference Labs
Bakersfield Memorial Lab
Bostwick Laboratories
Bronx Lebanon Hospital
Burke Rehabilitation & Research
Camillus Surgery Center
Cape Regional Medical Center
Catalina Skin Institute
CBL Path
Centrex Labs
Cohen Dermatopathology Associates
Converge Diagnostics
Discount Energy Group
Wisconsin Diagnostics Laboratories
E Burnham Cosmetics
Elite Dental Associates
Empire Medical Labs



                                              -2-
19-23185-rdd    Doc 150     Filed 09/25/19 Entered 09/25/19 10:38:58   Main Document
                                         Pg 24 of 42


Fairfax Medical Lab
Falcon Stamp Company
GR Communication Solutions
Guthy Renker
Gyn Path Services
Harlequin
Highlights
Hosiery Corporation of America
Institute of Childrens Literature
International Masters Publishers
Internal Medicine Associates
Integrated Regional Labs
Jamestown Stamp Company
Laboratory of Dermatopathology
Laboratory Medicine Consultants
Lakewood Pathology Associates
Lenox
Lipozene ( Continuity Products)
Littleton Coin Company
Magazineline
Mercy Healthcare lab
Metroplex Pathology Associates
Midwood Ambulance Service
Miraca Life Sciences
Monogram Labs
Mount Sinai Pathology
Masterbuilt
North American Membership Group
Natera Inc
National Geographic
Neuro Alert
National Medical Billing Services ( Multiple Health Providers)
North Ridge Hospital
NTD Labs/Perkin Elmer
Pathology Solutions
PCA South East
Pinnacle Credit Services
Positive Image Prosthetics & Orthotics Inc
Pulmonology & Sleep Center
Relax Holistic
Robert L Cristofaro MD & John M Nelson MD PC
Rodale
Savvier
Seacoast Pathology Inc.
Signature Genomic Lab
Sleeping Well



                                              -3-
19-23185-rdd   Doc 150   Filed 09/25/19 Entered 09/25/19 10:38:58   Main Document
                                      Pg 25 of 42


Solstas Lab Partners Seconds
New York Spine Institute
South Texas Dermatopathology
St Joseph Hospital Lab
Sunrise Medical Labs
The Book Store
Twin Cities Dermatopathology
Therapath Partners LLC
Austin Pathology Associates
Transmonde
Vibrant America Clinical Lab
Value Web/Cybergate
Verde Energy
Verinata Health/Perkin Elmer
VERO LP
Video Gold
Village Apothecary Inc
West Hills
Western Pathology
Westgate Skin & Cancer
Penobscot Community Health Care
Penobscot Community Dental Center
Optum360, LLC




                                        -4-
19-23185-rdd   Doc 150    Filed 09/25/19 Entered 09/25/19 10:38:58   Main Document
                                       Pg 26 of 42


                                      Schedule 1(f)

                               Government & Regulatory

State of Alabama – Office of the Attorney General
State of Alaska – Office of the Attorney General
State of Arizona – Office of the Attorney General
State of Arkansas – Office of the Attorney General
State of California – Office of the Attorney General
State of Colorado – Office of the Attorney General
State of Connecticut – Office of the Attorney General
State of Delaware – Office of the Attorney General
State of Florida – Office of the Attorney General
State of Georgia – Office of the Attorney General
State of Hawaii – Department of the Attorney General
State of Hawaii – Office of Consumer Protection
State of Idaho – Office of the Attorney General
State of Illinois – Office of the Attorney General
State of Indiana – Office of the Attorney General
State of Iowa – Office of the Attorney General
State of Kansas – Office of the Attorney General
Commonwealth of Kentucky – Office of the Attorney General
State of Louisiana – Office of the Attorney General
State of Maine – Office of the Attorney General
State of Maryland – Office of the Attorney General
Commonwealth of Massachusetts – Office of the Attorney General
Massachusetts Division of Banks
State of Michigan – Department of the Attorney General
State of Minnesota – Office of the Attorney General
State of Mississippi – Office of the Attorney General
State of Missouri – Office of the Attorney General
State of Montana – Office of the Attorney General
Montana Department of Justice
State of Nebraska – Office of the Attorney General
State of Nevada – Office of the Attorney General
State of New Hampshire – Office of the Attorney General
State of New Jersey – Office of the Attorney General
Office of the New Jersey Attorney General
State of New Mexico – Office of the Attorney General
State of New York – Office of the Attorney General
State of North Carolina – Office of the Attorney General
North Carolina Department of Justice
State of North Dakota – Office of the Attorney General
State of Ohio – Office of the Attorney General
State of Oklahoma – Office of the Attorney General
State of Oregon – Office of the Attorney General
19-23185-rdd   Doc 150    Filed 09/25/19 Entered 09/25/19 10:38:58   Main Document
                                       Pg 27 of 42


Oregon Department of Justice
Commonwealth of Pennsylvania – Office of the Attorney General
State of Rhode Island – Office of the Attorney General
State of South Carolina – Office of the Attorney General
State of South Dakota – Office of the Attorney General
State of Tennessee – Office of the Attorney General
State of Texas – Office of the Attorney General
State of Utah – Office of the Attorney General
State of Vermont – Office of the Attorney General
Commonwealth of Virginia – Office of the Attorney General
State of Washington – Office of the Attorney General
State of West Virginia – Office of the Attorney General
State of Wisconsin – Office of the Attorney General
State of Wyoming – Office of the Attorney General
District of Columbia – Office of the Attorney General
National Association of Attorneys General
Internal Revenue Service




                                           -2-
19-23185-rdd   Doc 150   Filed 09/25/19 Entered 09/25/19 10:38:58   Main Document
                                      Pg 28 of 42


                                    Schedule 1(g)

                                      Insurance

Peerless Insurance Company/Excelsior Insurance Company
Starr International Company, Inc.
Liberty Mutual Insurance Company/Ironshore
American Financial Group/Great American Insurance Company
19-23185-rdd   Doc 150   Filed 09/25/19 Entered 09/25/19 10:38:58   Main Document
                                      Pg 29 of 42


                                        Schedule 1(h)

                                         Landlord

Mack-Cali CW Realty Associates L.L.C.
19-23185-rdd    Doc 150   Filed 09/25/19 Entered 09/25/19 10:38:58   Main Document
                                       Pg 30 of 42


                                    Schedule 1(i)

                                       Lender

Russell Fuchs
19-23185-rdd   Doc 150    Filed 09/25/19 Entered 09/25/19 10:38:58        Main Document
                                       Pg 31 of 42


                                      Schedule 1(j)

                                        Litigation

Anna Aragona
Zackaria Abdalla Bandak
Marsha Barton
Andrew Berkowitz
Matthew Bavaro
Ron Bochner
Daryl Bohling
Armando Caldera
Estate of Louisa Bonanno
Gail Henderson
Krista Lebron
BioReference Laboratories, Inc.
Mace Bateman
Francis Carbonneau
Sean DeMarco
Jorge M. Fernandez, Jr. and Hector J. Valdes
Emory Grauberger
Edgar Gutierrez
Kaesha Gaye Camilia Henry
Ashley Jilek and Latorrie Glover-Brown
Traci Diana Julin
Brian Lanouette
Prescott Lovern,Sr.
Misty Marler
Johanna A. Mayer
Mark Meisel, Zakaria Haque, Robert Oswald, Lori Weinrib, Robert Corwin, and Cindy Farber
Gale Mills
Leidy A Acosta Montan
Nuvei Technologies
LaBena Oatis
Colquitt Pickett
Robert Oswald, Mary Beth Kerns, Marcia Sorin-Rosenthal and Stephen Rosenthal
Julio Antonio Perez Vieyra
Deanna Rahill
Tatyana Schulman
Rosa Villarreal
Paula Worthey
Lana Wilk
Ritzie Key
Patrick Rogge
Daniel Ryan
Melissa Ryan
19-23185-rdd   Doc 150   Filed 09/25/19 Entered 09/25/19 10:38:58   Main Document
                                      Pg 32 of 42


Mark Johnston
Noel Benadom
Eric Cinelli
Joanna Eggins
Satoria Monlyn
Matthew Webb
Cheryl Chuha
Brandon Laughlin
Caleb Dirrim
Denise Brown-Wells
Gina Allende
Morgan Ottmann
David Finch
Gene Hively
Mohamad Mohamad
Elizabeth Hollway
Glenn French
Clyde Freeman
Tim Collinsworth
Erickson J. Ocasio
Amanda Hayhurst
Donetta Huffman




                                        -2-
19-23185-rdd   Doc 150   Filed 09/25/19 Entered 09/25/19 10:38:58   Main Document
                                      Pg 33 of 42


                                    Schedule 1(k)

                           Office of U.S. Trustee, S.D.N.Y.

Harrington, William K.
Linda A. Riffkin
Victor Abriano
Susan Arbeit
Maria Catapano
Danny A. Choy
Benjamin J. Higgins
Nadkarni Joseph
Brian S. Masumoto
Ercilia A. Mendoza
Mary V. Moroney
Richard C. Morrissey
Serene Nakano
Cheuk M. Ng
Ilusion Rodriguez
Andrea B. Schwartz
Paul K. Schwartzberg
Shannon Scott
Sylvester Sharp
Andy Velez-Rivera
Greg M. Zipes
19-23185-rdd   Doc 150    Filed 09/25/19 Entered 09/25/19 10:38:58   Main Document
                                       Pg 34 of 42


                                       Schedule 1(l)

                                         Utilities

Con Edison of New York
Cablevision Lightpath, Inc.
Twilio
Broadview Networks
eFax
Altice USA, Inc./Cablevision Optimum
Suburban Carting Co.
19-23185-rdd   Doc 150   Filed 09/25/19 Entered 09/25/19 10:38:58   Main Document
                                      Pg 35 of 42


                                    EXHIBIT B

                             ENGAGEMENT LETTER
19-23185-rdd   Doc 150   Filed 09/25/19 Entered 09/25/19 10:38:58   Main Document
                                      Pg 36 of 42
19-23185-rdd   Doc 150   Filed 09/25/19 Entered 09/25/19 10:38:58   Main Document
                                      Pg 37 of 42
19-23185-rdd   Doc 150   Filed 09/25/19 Entered 09/25/19 10:38:58   Main Document
                                      Pg 38 of 42
19-23185-rdd   Doc 150   Filed 09/25/19 Entered 09/25/19 10:38:58   Main Document
                                      Pg 39 of 42


                                    EXHIBIT C

                               PROPOSED ORDER
19-23185-rdd       Doc 150        Filed 09/25/19 Entered 09/25/19 10:38:58                    Main Document
                                               Pg 40 of 42


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------x
In re                                                     :   Chapter 11
                                                          :
Retrieval-Masters Creditors Bureau, Inc.,1                :   Case No. 19-23185 (RDD)
                                                          :
                           Debtor.                        :
----------------------------------------------------------x

          ORDER AUTHORIZING THE DEBTOR TO RETAIN AND EMPLOY
           GEIST SCHWARZ & JELLINEK, PLLC AS SPECIAL LANDLORD
         LITIGATION COUNSEL, NUNC PRO TUNC AS OF SEPTEMBER 6, 2019

        Upon the application (the “Application”)2 of the debtor and debtor in possession (the

“Debtor”) in the above-captioned case for entry of an order (this “Order”) authorizing the

Debtor to retain and employ Geist Schwarz & Jellinek, PLLC (“GS&J”) as special regulatory

counsel effective nunc pro tunc as of September 6, 2019, pursuant to section 327(e) of title 11 of

the United States Code (the “Bankruptcy Code”); and the Court having reviewed the

Application and the Declaration of Matthew D. Schwarz, a partner of GS&J (the “Schwarz

Declaration”); and the Court having jurisdiction over this matter pursuant to 28 U.S.C. §§ 157

and 1334; and the Court having found that the Application is a core proceeding pursuant to 28

U.S.C. § 157(b)(2); and the Court having found that venue of this proceeding and the

Application in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and the Court

having found based on the representations made in the Application and in the Schwarz

Declaration that GS&J neither has nor represents an interest materially adverse to the interest of

the Debtor or its estate or of any class of creditors or equity security holders, by reason of any



1       The last four digits of the Debtor’s taxpayer identification number are 9495. The location of the Debtor’s
        service address for purposes of this chapter 11 case is 4 Westchester Plaza, Suite 110, Elmsford, NY 10523.
        The Debtor also does business as American Medical Collection Agency.
2       Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the
        Application.
19-23185-rdd     Doc 150      Filed 09/25/19 Entered 09/25/19 10:38:58              Main Document
                                           Pg 41 of 42


direct or indirect relationship to, connection with or interest in, the Debtor or for any other reason

as required by section 327(e) of the Bankruptcy Code; and the Court having found that the relief

requested in the Application is in the best interests of the Debtor’s estate, its creditors, and other

parties in interest; and the Court having found that the Debtor provided adequate and appropriate

notice of the Application under the circumstances and that no other or further notice is required;

and the Court having reviewed the Application and having heard statements in support of the

Application at a hearing held before the Court (the “Hearing”); and the Court having determined

that the legal and factual bases set forth in the Application and at the Hearing establish just cause

for the relief granted herein; and any objections to the relief requested herein having been

withdrawn or overruled on the merits; and after due deliberation and sufficient cause appearing

therefor, it is HEREBY ORDERED THAT:

       1.      The Application is granted as set forth herein.

       2.      The Debtor is authorized to retain and employ GS&J as special Landlord

Litigation counsel in this chapter 11 case, pursuant to section 327(e) of the Bankruptcy Code,

Bankruptcy Rule 2014(a) and Local Bankruptcy Rule 2014-1 on the terms and conditions set

forth in the Application and the Engagement Letter, nunc pro tunc as of September 6, 2019.

       3.      GS&J shall be compensated for its services and reimbursed for any related

expenses in accordance with applicable provisions of the Bankruptcy Code, the Bankruptcy

Rules, the Local Bankruptcy Rules and any other applicable orders or procedures of this Court.

       4.      The Debtor and GS&J are authorized to take all actions necessary to effectuate

the relief granted in this Order in accordance with the Application.

       5.      GS&J shall use its best efforts to avoid any duplication of services provided by

any of the Debtor’s other retained professionals in its chapter 11 case.




                                                  -2-
19-23185-rdd    Doc 150       Filed 09/25/19 Entered 09/25/19 10:38:58           Main Document
                                           Pg 42 of 42


       6.      Notice of the Application as provided therein is deemed to be good and sufficient

notice of such Application, and the requirements of the Local Bankruptcy Rules are satisfied by

the contents of the Application.

       7.      The terms and conditions of this Order shall be immediately effective and

enforceable upon its entry.

       8.      This Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this Order.

       9.      Notwithstanding any provision to the contrary in the Engagement Letter, the

Debtor shall not make any advance payments to GS&J without Court order.

       10.     To the extent there is an inconsistency among this Order, the Application and the

Engagement Letter, the terms of this Order shall govern.




Dated: ____________, 2019
       White Plains, New York


                                      THE HONORABLE ROBERT D. DRAIN
                                      UNITED STATES BANKRUPTCY JUDGE




                                                -3-
